Appeal from a judgment of the Supreme Court (Donohue, J.), entered November 24, 1997 in Ulster County, which dismissed petitioner’s application, in a *556proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole release.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging the August 1996 denial of his application for parole release. The Attorney-General has advised this Court by letter that petitioner has since reappeared before the State Board of Parole on August 18, 1998 and was again denied parole release. Consequently, the instant appeal is moot and must be dismissed (see, Matter of Almeyda v New York State Div. of Parole, 251 AD2d 739; Matter of Herrera v New York State Bd. of Parole, 246 AD2d 703).
White, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.